Title: To James Madison from Fulwar Skipwith, 14 November 1803
From: Skipwith, Fulwar
To: Madison, James



Sir,
Paris Novemr. 14th. 1803.
You have here a copy of my last Letter to you of the 13th. of Septemr. The Board, as I there informed you, Since Mr. M.clures accession to it, had thought proper to suspend granting their certificates for the final Liquidation of claims untill they Should hear of the Ratification of the Treaties, It was then my opinion, & is now, that they might with Safety & propriety have concurred with the french commission in Settling the Individuals claims, & have Kept back their final certificate from our Minister untill the doubts & difficulties operating on their minds in respect to their right of Acting at all, were removed, or even, indeed, untill they Should receive official notice of their appointments being regularly Confirmed by our Government, as well as of the Ratification of the Treaties: By this mode of proceeding, I always have Taken the liberty of urging to them, a considerable saving of Interest would be effected, Some Individuals Suffere[r]s here relieved, and Intrigue & Casualties, ever to be more or less apprehended on a theatre like this, would thereby have less hold upon their future conduct & progress in the business; while Mr. Marbois & Mr. Defermon retain their agencies, however, in the execution of the Convention, I am confident that no very Serious evil will arise from this temporary delay, but our Minister is [sic], and designing unprincipled, & Interested Individuals appear to me to have Succeeded in Magnifying his fears, and artfully to have Siezed the moment & the means of increasing his irritation not only against the measures, but the motives of some of the most valuable & enlightened members of the Commission.
The Minister though from the beginning disposed to Censure the Board for not going on to Settle finally the claims, remained officially silent toward them untill a fortnight ago, when he addressed them in a manner highly expressive of his disapprobation of their delay, & of his apprehensions of the mischievous Consequences that were likely to result. The Circumstance & subject of this letter were Known to Certain Individuals here at least as soon as they were to the Board. These men immediately employed themselves in endeavoring to convoke a meeting of all the Individuals Concerned in claims, whose number are not Short of Thirty—about fourteen American, Some Claimants, & some not, met two or three days after at the Boston Hotel. Mr. John Mitchell, who I believe holds a Small claim was chosen their chairman. Mr. Swan, Mr. Peter Livingston, Mr. Harry Grant, & Mr. Benjn. Lane, appear to have been the most prominent Personages of this assembly. Two of those Gentlemen Mr. Grant & Mr. Livingston do not, that I Know, pretend to be claimants. Mr. Swan & Mr. Lane Say they are, but having doubts of either been intitled to the benefit of the Convention, I leave this fact to be determined by Time, & our Commission, who I believe mean to execute the Convention with Justice & impartiality.
At this meeting the most inflamatory resolutions were proposed, & the most indecent & malicious charges were proffered by Mr. Lane against Mr. M. Clure, against whom neither calumny or Suspicion, in my opinion, ever before breathed a Censure. The resolutions however were not adopted, but an address, which I have not seen, was drawn & sent to the Minister by Mr. Mitchell & two of his Colleagues. The Minister has returned an answer, Said to be lengthy & Satisfactory to the meeting. To day the Board has received a Third letter from him transmitting one to him from Mr. Defermon, the Director General of the french council, and another to Mr. Defermon from Mr. Guillaume, the chief of the 4th. Division of that council, and the Same person mentioned in my Letter of the 10th. of October 1802. who with Swan were playing a game too gross to be misunderstood. Mr Guillaume is the Reporter on our claims to Mr. Defermon, and is the Agent to whom Mr. Swan is indebted for the Passing of all his accounts. They are both equally hostile to our commissioners, from whose investigation of Mr. Swans claims, they have each, in my belief, much to fear. To these two Gentlemen I am persuaded we Principally owe the criminal attempts which are making to lessen the weight of the Board, & to create very Mischievous Consequences. I have certainly exerted myself to put Mr Livingston on his guard. In due time I denounced to him the secret Springs & motives of a despicable set of men, whose sole object was to inlist him in obtaining the removal of one, if not two, of the Board, & in case of their failing in that, to disgust them by vile calumnies & aspersions So much as to induce them to ask themselves for the appointment of others in their Stead. In fact untill very lately the opinion Prevailed among them that the minister had the Power himself of displacing them, & the moment was arrived, when they thought he would not lac[k] the inclination. I have repeated to Mr. Livingston that admitting the Board to be ever so much in error in not proceeding, their motives were certainly Pure & ought at least to Place them, in his mind, beyond the reach of falsehood & Slander—that those very men (naming them) who were Practising upon his good Nature, were men whose objects he would soon be compelled by a Sense of duty & Justice to Support me, & the Board too, in exposing to the proper authorities of this Government. He appeared to agree with me in respect to the views of those Individuals, and from the force of Circumstances as well as from a Sense of propriety I Persuade myself I Shall find from him that Support. But Should it unfortunately prove otherwise, I Shall Continue to execute the Painful task I am engaged in with firmness & impartiality. In So doing I Shall derive ample Consolation in being instrumental in Procuring Justice to fair claimants & in feeling that I have discharged my duty with fidelity.
In a very few days I expect to have the honor of Sending you a tolerably accurate view of the mass of claims now before the french Commission, Together with a Statement of those I have prepared, reported, & Submitted to the Board. With great Respect & attachment, I have the honor to remain. Sir, your mo. ob. Servt.
Fulwar Skipwith
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). Marked “(3ta.).”



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:406–8.



   
   For Livingston’s difficulties with the board of commissioners, see Livingston to JM, 31 Oct. 1803 (ibid., 5:594–96 and n. 1, 597 n. 2).



   
   Ibid., 4:13–15.


